Citation Nr: 1505760	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-36 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit on appeal.

In July 2012, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In June 2014, the case was remanded for further development-including a VA examination-the case has since been returned to the Board for adjudication.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a current bilateral leg disability that is etiologically related to a disease, injury or event in service.


CONCLUSION OF LAW

A bilateral leg disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in October 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The October 2009 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claim.  These arguments have generally referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was most recently provided a VA examination in August 2014.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examinations.  Based on the foregoing, the examiner concluded that the Veteran's bilateral leg disability was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the August 2014 VA examination and report, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including organic diseases of the nervous symptoms, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that he has a bilateral leg disability related to his military service.  He specifically contends that he fell off the back of a tank while stationed in Germany and had to walk on concrete for hours each day.  He contends that he has experienced bilateral leg pain since service, but was uninsured and treated it with over-the-counter pain medications. 

A review of the STRs shows complaints of right leg pain during physical training in November 1981.  The treating personnel noted that the Veteran's right leg was stiff, but did still have full range of motion.  A January 1983 treatment note shows a pre-service history of a right ankle injury with current edema (x-ray of the ankle was normal).  He was placed on a temporary profile, which noted he was unable to participate in PT that required use of the lower extremities.  

A review of the Veteran's VA treatment records dated since the mid-2000s shows the Veteran's complaints of bilateral leg pain.  He has had various diagnoses including, radiculopathy, neuropathy, edema, and possible radiculitis of the bilateral lower extremities.  In a November 2008, the Veteran denied any injury or trauma that caused his bilateral leg pain.  In February 2009, the Veteran reported a 30 year history of bilateral leg pain.  Of note, VA treatment records show a significant history of low back pain and a current diagnosis of intervertebral disc syndrome (IVDS).  

The Veteran was afforded a VA examination in August 2014, during which the examiner opined that the Veteran's current bilateral leg complaints were less likely than not related to any incident, disease, or illness in service.  In reaching this conclusion, the examiner provided the following rationale:

Veteran had two documented episodes of back pain/injury in service one when he had pain after swinging on porch and another when he developed pain without documented injury.  At one point chronic back pain was mentioned in the [service medical record] as a diagnosis.  Veteran had a mva in 1975, another in 1995 and another in 2008.  Veteran's complaint of leg pain began in 2001.  Veteran has documented disc disease and had disc related peripheral neuropathy as well as diabetes mellitus.  Based on the type of complaints and in service treatment my opinion is that it is not as least likely as not that his peripheral [right] leg pain or left leg pain is related to an inservice injury or due to an in service event or worsened beyond its natural course due to his military service.

The examiner reached this conclusion following interview and examination of the Veteran and with consideration of the Veteran's contentions.  He diagnosed bilateral peripheral neuropathy.  

Following complete review of the evidence of record, the Board finds that service connection for bilateral leg disability is not warranted. 

The Board finds that there is a remarkable lack of credible evidence of pathology during service and for many years following separation for his bilateral leg disability.  With the exception of the Veteran's complaints of right ankle problems during service, the service treatment records are negative for leg complaints.  Specifically, there is no in-service treatment for radiculopathy symptoms.  Although the Veteran reported having problems in the legs since discharge, it appears that the earliest post-service treatment for bilateral leg problems was in the mid- to late-2000s.  The Veteran has not indicated any other treatment for bilateral leg problems. 

As there is no evidence of treatment for peripheral neuropathy within his first post-service year, service connection on a presumptive basis is not warranted.  For the reasons discussed below, service connection is also not warranted on a direct basis.  

The Board finds that the most probative evidence does not show that this disability is related to his active duty-to include his alleged fall off the back of a tank.  First, the Board notes that no medical professional has linked the Veteran's bilateral leg disability to his military service.  In that regard, the Board finds that VA and private treatment records showing treatment for radiculopathy, possible radiculitis, and neuropathy, but not linking them to any injury, disease, or event in service, of significant probative value.

There is no question that the Veteran has radiculopathy of the bilateral lower extremities as shown in the relevant VA treatment records.  The Board finds that the competent and credible evidence shows that the Veteran's bilateral leg disability is not related to his active duty.  The Board finds that the most probative evidence of record shows that the Veteran's bilateral leg disability had its onset many years following service (over 30 years after service). 

The Board also finds the opinion of the August 2014 VA examiner highly probative as to the etiology of the Veteran's bilateral leg disability.  The examiner concluded that the Veteran's bilateral leg disability is less likely than not related to his military service (including the reported fall), as his symptoms are essentially either related to his nonservice-connected low back disability and/or diabetes mellitus.  Again, there is no clinical opinion to the contrary. 

The Board appreciates the Veteran's contentions that he believes his bilateral leg disability was caused by the in-service fall or while walking on concrete for hours at a time.  In that regard, the Veteran can attest to factual matters of which they have first-hand knowledge, such as leg problems, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the lack of demonstrated medical expertise from the Veteran, and the complexity of diagnosing a disability associated with radiculopathy, radiculitis, or neuropathy, and otherwise attributing such disabilities to military service (including in-service falls), or any other etiology, the Board concludes that his statements regarding any such diagnoses or opinions as to etiology are significantly outweighed by the August 2014 VA examiner's conclusions discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, there is no objective evidence of a bilateral leg disability during service or for many years thereafter.  Additionally, the most competent evidence of record did not show any link between the Veteran's bilateral leg disability and his active duty service. 

The Board is sympathetic to the Veteran's assertions, but the evidence of record weighs against a causal link between the bilateral leg disability and his military service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for a bilateral leg disability is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


